Title: To George Washington from William Vans Murray, 16 September 1797
From: Murray, William Vans
To: Washington, George



Dear Sir,
The Hague 16 Sep. 1797.

The late event which has taken place at paris will probably tend too much to the injury of America not to be extremely interesting to you. The storm which the Directory have for several months excited against the council of Five hundred has at length burst & the papers & letters announce the arrest of Fifty Four members of that body by order of the Directory on the Fourth inst. The two members of the Directory, Carnot & Barthelemie, together with one member of the council of ancients, Mr Marbois, fell also in the general ruin that has overwhelmed the most virtuous public men in France, and in fact converted the fair promises of a regular republican representative government into a Despotic military republic—The Directory for many months were visibly arranging the force most immediately under their command to secure success to this enterprise. The Jacobin Club of Salm, afterwards Montmorenci was a principal organ made use of by the Three in the Directory, Rewbill, Barras & Lepeaux to prepare the public mind

by great agitations—writings—& emissaries. The plea was Royalism—the evidence, the moderates of the new Third elected last Spring, of the Five hundred & the moderation of the First new third elected on the original organization of the constitution. This moderat⟨ion⟩ show’d itself in a legislative way & of course always by the act of the Trustees of the nation who considered it as a prime duty to give the new constitution all that popularity, general attachment & solidity which were expected naturally to arise from measures of a healing tendency, in which the bitterness of hostile parties was to be sacrificed to an enlightened policy, & the new constitution. To this the Jacobins were opposed—a regular & settled order of things was their political death, for in the new election of last spring of the new Third; not one Jacobin was returned—A dreadful waste in the Finances, a great & certainly unconstitutional stretch of Power by the directory, manifested in their arretes which superceded the laws & treaties—The making of war, as against the Venetians, & the movement of the army towards paris excited the attention of the Legislature & led to a contest of power—The Directory thus checked gained the army of Italy—of the Sambre & Meuse, of the Rhine & Moselle & when thus secured, on the night of the Fourth, the military were commanded to seize upon the designated members—The Remainder of the Legislature, now a shadow of the Executive, readily the next day past a decree of Transportation against all who were seized & they are it is said to be sent to Madagasgar. Among these are Pastoret Boissy D’Anglois—Portalis Dumas & Pichegru & all the best and most eminent men in the Five hundred. It has happened that all who have evinced the slightest disposition even to question the arretes of the Directory against the United States have fallen in this downfall of the constitution. In place of Barthelemie is appointed Merlin, minister of Justice, the most bitter enemy to our rights & independence in France—of the successor of Carnot (who escaped)—Neufchatteau, I hear nothing but that he is an intemperate revolutionary man. The Directory now rule as Tiberius did by the Legions, with the show of a Representative body instead of a timid & debased Senate—They are obliged to court the army—the army will probably soon feel their own power & exert it against the illegitimate authority which now rules France. That event will soon happen.

Mr Marshall & Genl Pinckney left this place this morning for Paris.
I enclose to you Sir the copy of a letter which I this morning received from a friend & man of Sense in Paris—without Signature—such is the distrust—for Thirty Three of the Journalists were imprisoned & their presses broken without Trial as was the case with the members who were seized & condemned for Banishment. With fervent prayers for your health & happiness I have the honour to be with the most profound & affectionate respect & attachment Dear Sir, Yr most obedient Servant

W. V. Murray


The enclosed papers are of the Jacobinical press which Succeeded to the Nouvelles Politique which I took—These papers are the first since their late Revolution—The presses are now all under terror & are Jacobinical & full of Forgeries.
This letter goes by Captain Izard, son of Mr Izard of South Carolina whom, should he go to Virginia I beg leave to introduce to you as an accomplished young officer. Again I am Dear Sir with affectionate esteem & respect Yr mo. ob. svt


W. V. Murray
